Smith, Presiding Justice.
The appellant, Louise Williams, sued to recover Workers’ Compensation benefits as a dependent of an employee who died on the job. The employer, James Corbett, appellee, contested the benefits because the employee and the appellant were not married. The Court of Appeals granted certiorari and affirmed the trial court’s order denying benefits to the appellant because the appellant’s claim of dependency arose from a meretricious relationship. We affirm.
This case is controlled by Ins. Co. of North America v. Jewel, 118 Ga. App. 599 (164 SE2d 846) (1968), and Ga. Cas. &c. Co. v. Bloodworth, 120 Ga. App. 313 (170 SE2d 433) (1969). Jewel and Blood-worth hold that one who was not married to an employee, but who was living with the employee at the time of his death, is not entitled to dependency benefits, despite actual dependency, on the grounds that such payments should not grow out of a meretricious relationship. As Jewel and Bloodworth apply to all meretricious relationships, we reject the appellant’s contention that the cases apply only to relationships involving adultery.
Similar to Jewel and Bloodworth, the appellant and the employee were not married either ceremonially or by common law. We affirm the holding of the Court of Appeals that one cannot recover dependency benefits arising from a living arrangement that includes neither ceremonial nor common-law marriage.

Judgment affirmed.


All the Justices concur, except Weltner, Hunt, and Benham, JJ., who dissent.